UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 22, 2016 Easterly Government Properties, Inc. (Exact name of Registrant as Specified in Its Charter) Maryland 001-36834 47-2047728 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2treet NW, Suite 650, Washington, D.C. (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (202) 595-9500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On November 22, 2016, Easterly Government Properties, Inc. (together with its consolidated subsidiaries, the “Company”) completed the previously announced acquisition of a portfolio of four U.S. Government-leased properties (the “Government Properties Portfolio”) from an unaffiliated third party.The Company completed the acquisition of three of the four properties on July 1, 2016 and completed the acquisition of the fourth property on November 22, 2016. The acquisition of the Government Properties Portfolio was originally reported on a Current Report on Form 8-K, filed by the Company with the Securities and Exchange Commission on November 29, 2016 (the “Original Report”). This amendment to the Original Report is being filed to provide the historical financial statements required by Item 9.01(a) of Form 8-K and the pro forma financial information required by Item 9.01(b) of Form 8-K, which financial statements and information were not included in the Original Report as permitted by Item 9.01(a)(4) and Item 9.01(b)(2) of Form 8-K.This Current Report on Form 8-K/A should be read in conjunction with the Original Report.
